DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (CN-104846293-A), hereinafter Rao.
Regarding Claim 1, Rao teaches a steel alloy with the compositions shown in Table 1.
Table 1
Element
Claim
Rao
Citation
Relationship
C
0.02-0.1
0.098, 0.056
Table 1, 1,3
Within
Mn
0.6-1.7
1.51, 1.65
Table 1, 1,3
Within
Si
0.5 or less
0.10, 0.22
Table 1, 1,3
Within
P
0.02 or less
0.010, 0.018
Table 1, 1,3
Within
S
0.015 or less
0.0012, 0.0015
Table 1, 1,3
Within
Nb
0.005-0.05
0.040, 0.045
Table 1, 1,3
Within
V
0.005-0.08
0.025, 0.027
Table 1, 1,3
Within

	
one of them is in the prior art” (see MPEP § 2131.03).
Rao further teaches a final thickness of 12.5-30 mm (P. 15 Par. 12, Table 2) which overlaps the claimed the thickness of the steel plate is 15 to 75 mm.
Rao does not explicitly disclose the claimed microstructure composed of ferrite and pearlite mixed structures, wherein a grain size of austenite is ASTM grain size number of 10 or more and a grain size of ferrite is ASTM grain size number of 9 or more.
Examiner notes that according to [0054]-[0062] the steel having the claimed properties and microstructure is produced by reheating at 1100˚C or higher, hot rolling at 780 to 850˚C, and cooling to room temperature.
 Rao further teaches the processing of the steel alloy including heating to 1191˚C (P. 14 Par. 5), which is within the specification’s reheating at 1100˚C or higher.
Rao further teaches the processing of hot rolling at 808˚C (P. 14 Par. 8), which is within the specification’s hot rolling at 780 to 850˚C.
Rao further teaches the processing of cooling to 300-650˚C at 5-40˚C/s (P. 15 par. 9) and air-cooling to room temperature (P. 14 Par. 11), which is within the specification’s cooling to room temperature.
Since Rao teaches the composition and processing according to the claims and specification as discussed above, a person having ordinary skill in the art would expect the claimed microstructure composed of ferrite and pearlite mixed structures, wherein a grain size of austenite is ASTM grain size number of 10 or more and a grain size of ferrite is ASTM grain size number of 9 or more to flow naturally from the steel alloy according to Rao.


When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 3, Rao teaches the claim elements as discussed above. Rao further teaches samples 1 and 3 discussed above having a Ti content of 0.015 and 0.012 respectively (Table 1, 1,3) which is within the claimed the thick steel plate further comprises, by weight %, 0.05% or less of Ti.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 4, Rao teaches the claim elements as discussed above. Rao does not explicitly disclose the claimed thick steel plate comprises 85 to 95% of ferrite and 5 to 15% of pearlite by an area fraction.
Since Rao teaches values within the claimed composition and within the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed thick steel plate comprises 85 to 95% of ferrite and 5 to 15% of pearlite by an area fraction to flow naturally from the steel alloy according to Rao.

Regarding Claim 5, Rao teaches the claim elements as discussed above. Rao further teaches samples 1 and 3 discussed above having tensile strengths of 495 and 500 MPa respectively, and yield strengths of 545 and 560 MPa respectively (Table 3, 1,3) which results in yield ratios of 0.91 and 0.89 respectively which are within the claimed thick steel plate has a yield ratio of 80 to 92%.

Since Rao teaches values within the claimed composition and within the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed thick steel plate has an impact toughness at -70˚C of 300 J or more to flow naturally from the steel alloy according to Rao.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (CN-104846293-A), hereinafter Rao, as evidenced by Ding et al. (Effect of cooling rate on microstructure and tensile properties of powder metallurgy Ni-based superalloy), hereinafter Ding.
	Regarding Claims 1-5, Rao teaches the claim elements as discussed above.
	Ding provides support for the initial cooling rate of 5-40˚C/s according to Rao overlapping the cooling rate of air cooling. Ding teaches an air cooling rate of 4-15˚C/s (abstract) which overlaps the initial cooling rate according to Rao, therefore the cooling according to Rao overlaps the preferred embodiment of the instant specification of an air cooling.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/472,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see P. 4 Par. 4-5, filed 12/28/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 6, filed 12/28/2021, with respect to the 35 USC 103 rejections over Hasegawa have been fully considered and are persuasive.  The 35 USC 103 rejections over Hasegawa have been withdrawn. 
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
The argument that Rao discloses accelerated cooling is not convincing. The specification as written does not require air cooling, stating that air cooling is preferable in [0061]. The specification further does not require a specific cooling rate and Ding as discussed above, teaches air cooling overlapping with the cooling of Rao. 
The argument that Rao could have a bainite microstructure is not convincing. As discussed above, Rao teaches overlapping processing with the instant specification, so the same product would be formed unless evidence to the contrary is presented. Additionally, even in the case some bainite is formed by Rao, the claim language “composed of ferrite and pearlite mixed structures” does not exclude the presence of some bainite since “composed of” can be considered broader than “consisting of” which would exclude bainite, see MPEP 2111.03(IV).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736